Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 15 is objected to because of the following informalities:  
In claim 15, line 2, it is suggest to insert “on” after “formed.
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1,14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara (U.S. 2014/0294439).
	Kawahara teach an image forming apparatus 1 comprising a main body 3, a tray 15 which is movable between an inner portion of the main body and an outside of the main body; the tray 15 mount a plurality of consumable cartridges 7 (see Fig.s 1-2, par. 20,26-27). The tray includes a guide member 15D that during mounting of a consumable cartridge receives a projection 7F on the cartridge such that the cartridge is guided in a direction perpendicular to the mounting direction of the consumable cartridge (see Fig.5A, 5B, 5C; par. 57,58. These paragraphs describe the movement of 
	Regarding claim 14, the projection 7F also acts as a guide member when interacting with the tray guide member 15D when mounting the cartridge. The cartridge includes a rotatable developing roller 7A (par.22) and as seen in Fig.3 there is a “coupling” on one end of the cartridge (developing roller). Since the developing roller rotates it is inherent that there must be some type of “coupling” so as to receive a drive force to cause the developing roller to rotate and thus claim 14 is also anticipated by Kawahara. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. 2019/0302674).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	
4.	Claims 2-13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-13, the applicant claims that the cartridge drive coupling is “inserted into” the passing hole on the side of the tray which is not anticipated or rendered obvious by the prior art of record. 
	Regarding claim 15, the guide member being formed on the side of the cartridge body opposite the first side and is downwardly inclined toward the first side of the cartridge body is not anticipated or rendered obvious by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maeda et al., Sato ‘702, Hijikata et al., and Sato ‘697 all teach mounting cartridges to a removable tray and moving the cartridges in a perpendicular direction after mounting the cartridge which are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852